                   Case 3:21-cv-00006-MHL Document 3-1 Filed 01/06/21 Page 1 of 1 PageID# 140
JS44 (Rev. lOQO)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplementthe filing and service ofpleadings or other papersas required by law,except as
provided by local rules ofcourt. This form,approved by the Judicial Conference ofthe United Slates in September 1974,is required for the use ofthe Clerk ofCourt for the
purpose ofinitiating the civil dodcet sheet. (SEEINSTRVCTiONS ONNEXTPAGE OF THISFORM.)
I.(a) PLAINTIFFS                                                                    DEFENDANTS



  (b) OuntyofResidenceofFirst Listed Plaintiff                                                                 County of Residence of First Listed Defendant
                                (EXCEPT m us.PLABmFF CASES)                                                                          (IN US PLAINTIFF CASES'dNLY)
                                                                                                               NOTE:      IN LAND CONDEMNATION CASES,USE THE LOCATION OF
                                                                                                                          THE TRAtrr OF LAND INVOLVED.

  (c) Attomi^s(Finn Name,Address, and Telephone Number)                                                         Attorneys(Ifi^v/n)




EL BASIS OF JURISDlflri'ION(Place an "X^in One Avr OnfyJ                                          m. CITIZENSHIP OF PRINCIPAL PARTIES (P/awmi "X-inOneBosfcrPhmliff
                                                                                                        (For DnersUy Cases Only)      attdOneBoxfarThfendant)
□ I U.S. Cavannieiil                 r$3^ Fedoalljuestian                                                                                PTF     def                                               ftp     def
          Plaintiff                              (U.S Government Not a Party)                         Citizen ofTlus State           □'         □ ' IncoipataledorFiincipal Place                  Q 4 Q4
                                                                                                                                                             of Business In This State


□ 2 U.S. Coverameiil                 □4 Divcfsity                                                     Citizco ofAnother State                   D 2 InooipoiatedanifPimcipal Place                 Q S Qs
                                                 (bu^aue Gtisatship ofParties in Itan lU)

                                                                                                      Citizen or Subject of a        □3         □ 3 Foreign Nation                                 □ 6     □«
                                                                                                        Fcieicn Country

IV. NATUREOFSlJITtf>facgmi"jrf«0«eft»QnfyJ                                                                                                Click here for Nature of Suit Code Descrintions.
           CONTRACT                                               TORTS                                aroRnaaTOEMMAUnp
                                       personal INJURY                   PERSONAL INJURY              ^625 Diug Related Seizun                 422 Appeal 28 USCI58           □ 375 False Claims Act
   110 Insurance
   120 Marine
   130 Miller Act
                                    3 315
                                      310 AiAilidanePnidDct
                                              rplane                  n 365 Personal Injtny -
                                                                            Product Liability
                                                                                                              ofPropetqi2IUSC88l
                                                                                                      ^690 Other
                                                                                                                                           a   423Wididrawa]
                                                                                                                                                    28 use 157
                                                                                                                                                                              □ 376QiuT3m(3IUSC
                                                                                                                                                                                       3729(a))
   140 NegotiAle Instnunent                Liability                  □ 367 Health Carol                                                                                           400 Slate Reappofliainiient
   ISO Recoveiy of Ovefpayment         320 Assault, Libel &                  Phannaceulical                                                    PROPERTPiaGim                       410 Antitnist
       & Enforcement ofJudgment            Slander                           Petsonal InJuiy                                                    820 Copyrights                     430 Banks and Banking
BlSl  Medicare Ad
  152 Reooveiy ofDeCiulted
                                    ^ 330 Federal Emphqieis'
                                           Liability
                                                                             Product Liability
                                                                      I 1368 Asbestos Fessonal
                                                                                                                                                830 Patent
                                                                                                                                                835 FUtenI - Abbreviated
                                                                                                                                                                                   dSOCommeroe
                                                                                                                                                                                   460Depo>tatian
        Student Loans
        (Excludes Veterans)
                                    3340Maiinc
                                       345 Marine Product
                                                                              Injiny Product
                                                                              Liability
                                                                                                                                                    New Drag Application
                                                                                                                                                840Ti3detnark
                                                                                                                                                                                   470 Racketeer InOuenced and
                                                                                                                                                                                         Corrupt Organizations
n 153 Recovery ofOvctp^mteni
        of Veteran's Benefils
                                           Liability
                                    3 350 Motor Vehicle                PERSONAL PROPERTY
                                                                      E 370 Other Fraud                 1710 Fair Labor Standards
                                                                                                                                           a    880 Defend Tiade Secrets
                                                                                                                                                    Act of2016
                                                                                                                                                                              □ 480 Consumer Credit
                                                                                                                                                                                         (15 use 1681 or 1692)
I 1160 Stoc&holdeis* Suits             355 Motor Vehicle                 371 Tiinfa in Ijendmg                Act                                                             □ 485 Telephoue Consumer
                                                                                                      ^720 Labor/Management                                                              Protection Act
   190 Other Contract
Pj 195 Contract Product Liabili^
                                           Product Liability
                                    ^360 Other Petsonal
                                                                         380 Other Personal
                                                                             Property Damage                  Rdalions
                                                                                                                                             =^£SOCIAIfSKClJRtI3e%'«i
                                                                                                                                                861 HIA (139511)              3490CabIeiiSalTV
ri 196 Franchise                           Injuiy                     □ 385 Pnqier^ Damage            ^740 Railway Labor Act                    862 Black Long (923)               850 Sccurilies/Commodities/
                                    ^ 302 Petsonal lojuiy -                  Product LiabiUty         □751 Family and Medical                   863 DIWC/DIWW (40S(g))
                                                                                                                                                864 8SID Title XVI                 890 Other Slatutoiy Actions
        REAL BROPI^RTV. »»■
                                           Medical Malptaciice
                                    '•^:v.vCIVILIUGmstj                ■PRISONER PEnHONS:            B790 Other Labor Litigation
                                                                                                              Leave Act


                                                                                                         791 Employee Retiicment
                                                                                                                                                865 RSI (405(g))                   891 Agricultural Acts
                                                                                                                                                                                   893 Environmental Mailers
                                       440 Other Civil Rights            Habeas Coipns:
   210 Land Conderanation
   220 Foteclosure                     441 Votiqg
                                       442 Employmeni
                                                                      3463 Alien Detainee                    Income Sccufity Act           -«FiaiRltATO15k7CSPnS»l
                                                                                                                                                870Taxes (U.S. Plaintifr
                                                                                                                                                                                   895 Freedom of Information
                                                                                                                                                                                         Act
   230 Rent Lease & Ejectnienl                                           510 Molioas to Vacate
   240ToitstoLand                      443 Housmg/                           Sentence                                                               or Defendant)               □ 896 Arbitration
   245 Tort Product Liability              Accommodations             ~l 530 General                                                         □ 871 mS—Third Patty               □ 899 Administrative Procedure
   290 AU Other Real Property       ~l 445 Amer. w/Disabilities'         535 Death Penalty                   rlMMIORATlON^                           26 use 7609                         Act/Review or Appeal of
                                           Employment                    Other:                          462 Natmaiization J^lication                                                    Agency Decision
                                      1446 Amer. w/Disabilitics
                                           Other
                                                                         540 Mandamus & Other
                                                                         550 Civil Rights
                                                                                                      B465 Other Immigration
                                                                                                              Actions
                                                                                                                                                                                □ 950(iitstitutiana]ilyaf
                                                                                                                                                                                         State Statutes
                                    ^ 448 EducaliDn                      555 Prison Condition
                                                                         560 Civil Detainee •
                                                                             Conditions of
                                                                             ConfinciTTCiU

V. ORIGIN (Pfoceon ".X™tR One BOrOn/y)
j^l Original             Q2 Removed from                    □         Remanded from              p~|4 Reinstated or [~~| 5 Transferred from                   6 Multidistrict             [~~[8 Multidistrict
       Proceeding                State Court                          Appellate Court                 Reopened                   Another District                Litigation -                    Litigation -
                                                                                                                                 (specify)                       Transfer                        Direct File

                                         Cite the U.S. Civil Statute imder which you are ft^ngfflo ma eUeJusisdsetUuialsuaies unless iBvetsi(y):
                                                                         Ag U            /f. J.
 VI. CAUSE OF ACTION
                                         Briefdescription of cause:

 Vn. REQUESTED IN                               CHECK IF THIS IS A                                                                                                              f demanded in ctnnplaint:
         COMPLAINT:                              UNDER RULE 23, F.R.Cv.P.                                                                              JURY DEMAND:                                □ No
 Vm. RELATED CASE(S)
                                               (See Itistruelioia):
          IF ANY                                                       JUDGE                                                                    DOCKET NUMBER

 DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD



 FOR OFFICE USE ONLY

    RECEIPT#                     AMOUNT                                      APPLYING IFP                                       JinXiE                             MAG. JUDGE
